UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JOHN CARL ROES,                          
                  Plaintiff-Appellant,
                  v.
THE STATE OF MARYLAND; UNITED                      No. 02-1958
STATES DISTRICT COURT FOR THE
DISTRICT OF MARYLAND,
              Defendants-Appellees.
                                         
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
               Frederic N. Smalkin, District Judge.
                          (CA-02-2510-S)

                   Submitted: December 17, 2002

                       Decided: February 14, 2003

        Before TRAXLER and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Vacated and remanded by unpublished per curiam opinion.


                              COUNSEL

John Carl Roes, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                  ROES v. THE STATE OF MARYLAND
                              OPINION

PER CURIAM:

    John Carl Roes appeals the order of the district court dismissing his
civil action under 42 U.S.C. § 1983 (2000). The document received
in the district court was addressed to the United States District Court
for the District of Delaware and named the State of Maryland and the
United States District Court for the District of Maryland as defen-
dants. Therefore, it appears Roes intended the document to constitute
service of process on the district court as a defendant rather than the
filing of a lawsuit in that court. The district court, however, treated
the document as a filing and dismissed the action.

   The district court’s confusion is understandable, given the vague
and conclusory nature of the document and Roes’ history of litigation
in the District of Maryland. Nevertheless, exercise of jurisdiction and
disposition of a "case" the plaintiff apparently did not intend to bring
in the District of Maryland was erroneous. We therefore vacate the
judgment of the district court and remand with instructions that the
case be dismissed without prejudice because it was opened in error.
We express no opinion on the merits of Roes’s claims or the propriety
of any other court’s exercise of jurisdiction in the matter. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                        VACATED AND REMANDED